Case 1:19-cv-02565-ADC Document 20 Filed 10/31/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TERRI COWGILL *
Plaintiff, *
VS. * CASE NO. 1:19-cv-02565-ADC

FIRST DATA TECHNOLOGIES, INC., and
FISERV SOLUTIONS, LLC, *
MOTION TO WITHDRAW APPEARANCE

David C. Weaver, Esquire, and Weaver & Fitzpatrick. (the “Firm”), attorneys for
the Plaintiff Terri Cowgill (“Ms. Cowgill”), file this Motion to Withdraw Appearance as counsel
for Ms. Cowgill stating as follows:

1. Pursuant to L.R. 101(2)(a), a letter dated October 23, 2019 was mailed to
Ms. Cowgill notifying her of our intention to file this Motion and requesting that she sign the
Motion indicating her consent to counsel’s withdrawal.

a In said letter, Ms. Cowgill was advised to have another attorney enter an
appearance on her behalf, or to notify the Clerk of Court, in writing, of her intention to proceed on
her own behalf. See Certification attached hereto as Exhibit 1.

ef Presently, there is not a trial date and there are no motions or other matters
pending in this case.

4, Withdrawal of counsel’s appearance of the undersigned counsel will not

cause undue delay, prejudice, or injustice.

WHEREFORE, the undersigned counsel requests that this Motion be granted and

that this Court enter an Order allowing the withdrawal of the undersigned counsel.
Case 1:19-cv-02565-ADC Document 20 Filed 10/31/19 Page 2 of 2

Respectfully submitted,

    

12140270
Weaveré& Fitzpatrick, P.A.
131 West Patrick Street
Frederick, Maryland 21701
301-698-8182
Attorney for Plaintiff

CONSENT

I hereby consent to the withdrawal of David C. Weaver and Weaver & Fitzpatrick
P.A. as my attorneys of record.

2

rye

Verri Cowgill

Terri Cowgill
CERTIFICATE OF SERVICE

I hereby certify that on the 23" day of October, 20019, a copy of the foregoing Motion to
Withdraw Appearance was sent via email and mailed first class, postage prepaid, to Terri
Cowgill, 121 E. North Street, Waynesboro, PA 17268.

 

 
